DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Abstract filed 10/15/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In the Abstract the limitations of a "coated glass package", a "lubricous coating having a thickness of ≤100 microns", a "coefficient of friction that is at least 20% less than an uncoated glass package", the "coefficient of friction does not increase by more than 30% after undergoing depyrogenation", a horizontal compression strength that "is at least 10% greater than an uncoated glass package", and the horizontal compression strength "is not reduced by more than 20% after depyrogenation" do not find support in the parent application as originally filed.  Please see 112(a) new matter rejections for claim 1 below for an explanation.
Applicant is required to cancel the new matter in the reply to this Office Action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 14/075630 and 61/731767, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Please see 112(a) rejections in section 7 below.


Election/Restrictions
Applicant’s election of the species of a tenacious, organic coating on a borosilicate glass body in the reply filed on 5/2/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/2022.


Claim Rejections - 35 USC § 112
Claims 1-7, 11 and 14-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for specific inorganic or organic materials that can generate a lubricous coating having the functional limitations claimed, does not reasonably provide enablement for any layer, known or that has yet to be invented, that comprises any material that has the functional limitations claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-7, 11 and 14-20 can be used as claimed and whether claims 1-7, 11 and 14-20 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-7, 11 and 14-20, it is believed that undue experimentation would be required because:
	(a) The quantity of experimentation necessary is great since claims 1-7, 11 and 14-20 read on any lubricous coating that possesses the functional limitations claimed.  There would be undue experimentation to test all types of lubricous coatings to determine which ones would possess the functional limitations claimed.  At best, for a tenacious organic lubricous coating applicants have support to claim a polymer or the polymer materials at [0235] of the specification.  There would be undue experimentation to test all of the known materials other than polymers or the specific polymers at [0235] to figure out which may possess the functional limitations claimed.  The same can also be said of the inorganic or transient organic coatings.
	(b) The breadth of the claims are drawn to any possible lubricous coating that possesses the functional limitations claimed.  Applicants’ specification is not enabling for any possible coating comprising any material that is known or has yet to be invented that has the functional limitations claimed.  
	It is noted that the scope of the claims are so broad that it would encompass any material.  At best, applicants have mentioned polymers or the specific polymers at [0235] for their tenacious organic lubricous coating, and therefore this means that the claims are not enabled for scope of materials described in the specification as there is no way for one of ordinary skill to know what materials other than polymers or the specific polymers mentioned at [0235] would have the functional limitations claimed.  The same can also be said of the inorganic or transient organic coatings.
	(c)  The working examples, only discuss four specific polymer compounds, i.e. Novastrat 800, Kapton, DC806A, and DC255.  These four specific compounds, i.e. only two classes of polymers for a tenacious organic coating, would not be sufficient to inform one of ordinary skill in the art to know in what direction to experiment for the tencious organic materials as the lubricous coating other than with polymers in order to determine what materials would possess or do not possess the functional limitations claimed.  One of ordinary skill in the art would have had undue experimentation to predict any chemical within the realm of a tencious organic "lubricous coating" other than polymers that would meet the functional limitations claimed.  The same can also be said of the inorganic or transient organic coatings.
	In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-7, 11 and 14-20.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1-11, 14-16, the Examiner does not find support for the limitations of a "coated glass package" in the specification as originally filed.  The language in the specification relates to a "coated glass container" or a "pharmaceutical package" which are both more specific than a generic "package" as is claimed.
	In claim 1, the Examiner does not find support for the limitations of a "lubricous coating having a thickness of ≤100 microns" in the specification as originally filed.  The language in the body of the current specification and the parent application refers to "less than…100 microns" [0216].
	In claims 1 and 20, the Examiner does not find support for the limitations that the "coefficient of friction that is at least 20% less than an uncoated glass package" in the specification as originally filed.  The coefficient of friction in this instance is being compared to any uncoated glass, which does not find support in the specification or parent application as originally filed.  It is clear from [0174] that this is measured relative to "an uncoated glass container formed from the same glass composition" and not relative to any glass composition.
	In claims 1, the Examiner does not find support for the limitations that the "coefficient of friction does not increase by more than 30% after undergoing a depyrogenation cycle", respectively, in the specification as originally filed.  These limitations draw the closest support from [0175]; however, this section does not mention any generic "depyrogenation cycle", and therefore there is no support to have a generically claimed "depyrogenation cycle".
	In claims 1 and 20, the Examiner does not find support for the limitations that the horizontal compression strength "is at least 10% greater than an uncoated glass package" in the specification as originally filed.  The horizontal compression strength in this instance is being compared to any uncoated glass package, which does not find support in the specification as originally filed.  Based on the context of [0174] and [0180], this is measured relative to "an uncoated glass container formed from the same glass composition" and not relative to any glass composition.
	In claim 1, the Examiner does not find support for the limitations that the horizontal compression strength "the horizontal compression strength is not reduced by more than 20% after undergoing the depyrogenation cycle" in the specification as originally filed.  These limitations draw the closest support from [0182]; however, this section does not mention any generic "depyrogenation cycle", but rather has a "heat treatment" along with abrading the glass container after the heat treatment, and therefore there is no support to have a generically claimed "depyrogenation cycle" or leaving out the testing of the abraded glass container.
In claims 6, 14, and 18, the Examiner does not find support for the limitations “at least” or "at least about" 250 C or 260 C in the specification as originally filed.  It is clear from at least [0166] that depyrogenaton is performed within a range of temperatures or at about certain specific temperatures, and is not disclosed as an open-ended temperature range.
	In claims 6, 14, and 15, the Examiner does not find support for the phrases "for at least 30 minutes" and "of at least 30 minutes" in the specification as originally filed.  This is an open-ended range, which was not supported by the specification as originally filed.  It is clear from [0166] and [0175] that the time period of depyrogenation is not open-ended.
	In claim 11, the Examiner does not find support for the limitations "comprises a" tenacious organic coating in the specification as originally filed.  It is clear from at least [0212] that the lubricous coating "is" or "may be" the tenacious organic coating and does not "comprise" this material.  Comprise means that the layer could include multiple types of coatings; however, the specification makes it clear that there are non-overlapping embodiments for the material of the lubricous coating.
	In claim 17, the Examiner does not find support for the limitations of "a body formed from a Type 1B glass composition according to USP 660" in the specification as originally filed.  The USP 660 does not have such a glass type.  This rejection can be overcome by changing the phrase to "a borosilicate glass body having a Type 1 chemical durability according to USP 660".
	In claim 17, the Examiner does not find support for the limitations of "after a depyrogenation cycle" in the specification as originally filed.  The closest support for these limitations is [0175]; however, this section does not mention any generic "depyrogenation cycle", but rather has specific temperature and timings, and therefore there is no support to have a generically claimed "depyrogenation cycle".
	In claim 18, the Examiner does not find support for the limitations of "in air" in the specification as originally filed.  The specification at [0166] does not indicate the atmosphere in which depyrogenation occurs.
	In claim 20, the Examiner does not find support for the limitation that the coefficient of friction is "measured relative to a second coated glass pharmaceutical package" in the specification as originally filed.  It is clear from at least [0169] and [0170] that the coefficient of friction of a coated container is measured relative to another coated container, and a coefficient of friction of an uncoated container is measured relative to another uncoated container.  The limitations being claimed seem to suggest that the test for the uncoated container is made relative to a second coated container, which is not supported by the specification as originally filed.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1, 17, and 20, the limitations of a "chemical durability according to USP 660" (claims 1 and 20) and a "composition according to USP 660" (claim 17), render the claims indefinite because this is a standard that can change over time, i.e. the USP can update or change its standards; furthermore, applicants have not provided which year of the standard they wish to be used in this application.  For purposes of examination, the Examiner has cited a specific USP 660 standard used in one of the copending cases as the standard for this case.  Please note that the Examiner will be interpreting the glass composition of claim 1 as being a borosilicate glass composition due to the description provided in the USP standard.
	In claims 1, 7, 17, and 20, the phrases "is at least 10% greater than an uncoated glass package" (claim 1), "an uncoated glass package" (claim 7), "an uncoated borosilicate glass pharmaceutical package" (claim 17), and "is at least 10% greater than an uncoated glass pharmaceutical package" (claim 20), respectively, render the claims indefinite because it is unclear if this would be a glass container made from the same glass composition as the coated glass container.  The claim seems to suggest this but the lack of clarity renders the claim indefinite.  The rejection can be overcome by changing each claim to include the limitations "formed from the same glass composition" which is how the claims will be interpreted.
	In claims 8, 10 and 17, the phrase "polymer chemical composition" renders the claim indefinite because it is unclear if the limitations "chemical composition" requires that there must be two items in the "polymer chemical composition" of if this is some sort of product-by-process limitation.  The term "composition" implies multiple components, i.e. multiple chemicals/polymers; however, judging by the overall context of the applicants' specification only one polymer is needed in the lubricous coating.  Additionally, the lubricous coating of the claims is being claimed as part of a coated glass container, and therefore this coating is in its dried state and is not a composition.  This rejection can be overcome by changing the phrase to "polymer", which is how the claims will be interpreted.
	In claim 17, the limitations of "a body formed from a Type 1B glass composition according to USP 660" renders the claim indefinite because the USP 660 does not have such a glass type.  This rejection can be overcome by changing the phrase to "a borosilicate glass body having a Type 1 chemical durability according to USP 660" which is how the claim will be interpreted.
	In claim 18, the phrase "thermally stable after the depyrogenation cycle" renders the claims indefinite because the phrase thermally stable means that the coefficient of friction standard and the horizontal compression strength standards are met after exposing to elevated temperatures [0186].  This phrase in the claim seems to suggest that after the coating has been depyrogenated, it will then be tested for thermal stability; hence, implying that it goes through another thermal treatment, which does not make sense.  This rejection can be overcome by changing the limitations to be that the coated borosilicate glass pharmaceutical package is "thermally stable after exposing the coated borosilicate glass pharmaceutical package to a temperature of at least about 250 C for 30 minutes" which is how the claims will be interpreted.
 	In claim 20, the phrase "having a Type 1 class composition according to ASTM standard E438-92" renders the claim indefinite because this standard can change, and therefore it is unclear what year standard is being used.  The specification at least at [0108] describes the ASTM standard as being from (2011), and therefore for purposes of examination, the standard from this year will be used, which is also how this claim can be amended to overcome the rejection.
	In claim 20, the limitations that the coefficient of friction is "measured relative to a second coated glass pharmaceutical package" render the claim indefinite because it does not make sense to test the coefficient of friction of the uncoated container relative to a second coated container.  It is clear from at least [0169] and [0170] that the coefficient of friction of a coated container is measured relative to another coated container, and a coefficient of friction of an uncoated container is measured relative to another uncoated container.  For purposes of examination, the description at [0169] and [0170] is how the Examiner will be treating the claims.
	
	


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 2, the limitations that the coefficient of friction is "≤ 0.7" fails to limit the claim from which it depends because the term "lubricous coating" in claim 1 has a specific definition set forth at [0173].  This paragraph defines that in "the embodiments described herein, the portion of the coated glass container with the lubricous coating has a coefficient of friction of less than or equal to about 0.7 relative to a like-coated glass container".  This means that claim 2 fails to limit the claim from which it depends because these limitations are already within claim 1.


Claim Rejections - 35 USC § 103
Claims 17-20 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Perrot (US 2012/0061342).
With regard to claims 17-20, Perrot discloses a coated glass bottle that is suitable for packaging pharmaceuticals that may comprise a borosilicate/Pyrex or a type I glass [0030], [0037], and [0038].  The coating on the outside face may be a silicone that is substantially transparent [0041], [0047], and [0048].
Given the fact that the bottle is made from the same type of glass and polymer as is preferentially disclosed in applicants' specification and the fact that the container may be used for pharmaceuticals, it is the position of the Examiner that the article of Perrot will intrinsically meet the coefficient of friction after a depyrogenation cycle, the coefficient of friction difference, the type 1 criteria according to USP <660>, the base resistance, the acid resistance, the hydrolytic resistance, the horizontal compression strength, the retained strength in horizontal compression, and the light transmission claimed.


Claim Rejections - 35 USC § 103
Claims 1-8, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perrot (US 2012/0061342).
With regard to claims 1-8, 11 and 14-16, Perrot discloses a coated glass bottle that is suitable for packaging pharmaceuticals that may comprise a borosilicate/Pyrex or a type I glass [0030], [0037], and [0038].  The coating on the outside face may be a silicone that is substantially transparent and the coating may be from 0.1 mm to 5 mm thick [0041], [0047], and [0048]; however, Perrot does not specifically a coating of 100 microns.
It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the thickness of the coating of Perrot any amount within the range disclosed, including 0.1 mm, i.e. 100 microns, as claimed
Given the fact that the bottle is made from the same type of glass and polymer as is preferentially disclosed in applicants' specification and the fact that the container may be used for pharmaceuticals, it is the position of the Examiner that the article of Perrot would intrinsically meet the coefficient of friction, the coefficient of friction after a depyrogenation cycle, the coefficient of friction difference, the type 1 criteria according to USP <660>, the base resistance, the hydrolytic resistance, the horizontal compression strength, the retained strength in horizontal compression, and the light transmission claimed.


Claims 1-8, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Romberg et al. (4,882,210) in view of "European Pharmacopoeia 5.0" (http://pharmacyebooks.com/2009/09/european-pharmacopoeia-5-0-online.html, pg. 303) as evidenced by "Parylene Conformal Coating Specifications & Properties" (https://www.nbtc.cornell.edu/sites/default/files/Parylene%20Information%20Sheets.pdf).
With regard to claims 1-8, 11 and 14-20, Romberg et al. disclose polyparaxylylene coatings, i.e. Parylene N, on the outside of glass containers meant for pharmaceuticals (col. 3, lines 54-66 and col. 4, lines 23-32).  The thickness of the coating may be 1 to 3 microns (col. 2, lines 33-37); however, Romberg et al. do not disclose what type of glass to use for the pharmaceutical container.
The "European Pharmacopoeia 5.0" standard for pharmaceutical containers teaches that the containers may be a Type I colourless glass container that is borosilicate glass (pg. 303).
Since Romberg et al. and the "European Pharmacopoeia 5.0" are both drawn to glass containers for pharmaceuticals; it would have been obvious to one having ordinary skill in the art to have used the known borosilicate glass for pharmaceuticals as the glass container of Romberg et al.  This is a mere substitution of a known material for a known purpose.
As evidenced by "Parylene Conformal Coating Specifications & Properties", Parylene N has a coefficient of friction of 0.25 (Table 3), a melting point of 420 C (Table 4), and is transparent and colorless in the visible region (pg. 8).
Given all of this evidence, it is the position of the Examiner that the Parylene N coatings of Romberg et al. in view of "European Pharmacopoeia 5.0" would intrinsically meet the coefficient of friction, the coefficient of friction after a depyrogenation cycle, the coefficient of friction difference, the type 1 criteria according to USP <660>, the base resistance, the acid resistance, the hydrolytic resistance, the horizontal compression strength, the retained strength in horizontal compression, and the light transmission claimed.


Claims 1-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (WO 2010/129758) of which US 2012/0097159 is the US national stage equivalent and will be used for teaching the claim limitations, in view of "European Pharmacopoeia 5.0" (http://pharmacyebooks.com/2009/09/european-pharmacopoeia-5-0-online.html, pg. 303) or in view of the FIOLAX technical data sheet (http://www.us.schott.com/tubing/.../schott%ADtubing_datasheet_fiolax%ADclear_8412_english.pdf).
With regard to claims 1-8, 11 and 14-20, Iyer et al. teach a medical inhalation device having components provided with a low surface energy using a coating system [0005].  The medical inhalation device comprises an aerosol container 1 that may be made of glass, which reads on applicants' glass body [0145]-[0146].  The coating composition may be formed from the polyfluoropolyether silanes of formula (Ia) and (IIb) in a thickness of from 2 nm to 200 nm [0169]-[0174] and [0178].  These materials would read on applicants' "lubricous coating".  
The aerosol container is a component of the device that may be coated [0155].  The container may be coated on a surface that "will not come in contact with a medicament" or will "come in contact with a movable component".  The overall context of this paragraph would suggest to one of ordinary skill in the art to place the inventive coating on the outer surface of the aerosol container, i.e. the surface that will not come into contact with the medicament and may come into contact with movable components; however, it is noted that Iyer et al. do not specifically teach placing the coating on the outer surface of a glass container or the specific type of glass of the container.
Since Iyer et al. suggest placing their low surface energy coatings on the outer surface of their aerosol containers, it would have been obvious to one having ordinary skill to have made an aerosol container from glass as is taught by Iyer et al. and then to have coated said outer surface with the polyfluoropolyether silances as taught in Iyer et al.  There is specific motivation at [0155] of Iyer et al. to have made such an arrangement as one of ordinary skill would have recognized that the outer surface of the container may come into contact with the actuator 5 that is a sleeve around the aerosol container. 
The "European Pharmacopoeia 5.0" standard for pharmaceutical containers teaches that the containers may be a Type I colourless glass container that is borosilicate glass (pg. 303).
Since Iyer et al. and the "European Pharmacopoeia 5.0" are both drawn to glass containers for pharmaceuticals; it would have been obvious to one having ordinary skill in the art to have used the known borosilicate glass for pharmaceuticals as the glass container of Iyer et al.  This is a mere substitution of a known material for a known purpose.
Given the fact that the article of Iyer et al. in view of "European Pharmacopoeia 5.0" possesses the same materials for the same intended use as is claimed and as is preferentially disclosed in applicants' specification, wherein fluoropolymers are specifically mentioned at [0099], the article of Iyer et al. in view of "European Pharmacopoeia 5.0" would intrinsically meet the coefficient of friction, the coefficient of friction difference after depyrogenation, the type 1 criteria according to USP <660>, the thermal stability, the delamination factor, the acid resistance, the horizontal compression strength, the retained strength in horizontal compression, and the light transmission claimed.
Alternatively, the FIOLAX technical data sheet teaches that FIOLAX is a neutral borosilicate pharmaceutical glass that meets each of the ISO 695, ISO 719, and ASTM E 438 requirements and meets the USP type I pharmacopoeia standard.
Since Iyer et al. FIOLAX are drawn to glass containers/packaging for pharmaceuticals/medicines; it would have been obvious to one having ordinary skill in the art to have substituted the glass container for medicines of Iyer et al. with the known/tradenamed pharmaceutical glass container Fiolax by Schott glass.  This is a simple substitution of one known element for another that would have led to predictable results as would have been understood by one having ordinary skill in the art.
Given the fact that the article of Iyer et al. in view of FIOLAX possesses the same materials for the same intended use as is claimed and as is preferentially disclosed in applicants' specification, wherein fluoropolymers are specifically mentioned at [0243], the article of Iyer et al. in view of FIOLAX would intrinsically meet the coefficient of friction, the coefficient of friction difference after depyrogenation, the type 1 criteria according to USP <660>, the thermal stability, the acid resistance, the horizontal compression strength, the retained strength in horizontal compression, and the light transmission claimed.
With regard to claims 9 and 10, Iyer et al. teach that a cross-linking agent may be added to the coating composition [0210].  Additionally, they teach that a pre-coating may be placed on the surface of the container, wherein this pre-coating is bonded to the surface and then the polyfluoropolyether is bonded to the pre-coating, which means it also reads on applicants’ coupling agent [0181]-[0184].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-8, 11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9034442. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a lubricous coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the thermal stability, a coefficient of friction of less than or equal to 0.7, a class 1B glass that meets ASTM E438-92 and ISO 719, and a polymer layer; however, the copending claims do not specifically teach the other glass properties, the relative coefficients of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 31, line 24 to col. 32, line 60, col. 33, line 31 to col. 38, line 24, and col. 42, line 45 to col. 43, line 15 of US 9034442 which define what is meant by the lubricious coating, including its relative coefficients of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, and what is meant by the glass body, including its USP 660 properties, ISO 695, and DIN 12116 properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricious coating of the copending claims have the same properties as presently claimed, to have made the glass body have the same properties as presently claimed, and to have made the glass container have the same properties as claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than or equal to 100 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25, 28, and 29 of U.S. Patent No. 9428302. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending heat-tolerant coatings reads on the pending lubricous coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the USP 660/DIN 12116/ISO 695 resistances, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to col. 20-22, col. 42, line 14 to col. 46, line 47, and col. 51, line 38 to col. 52, line 9 of US 9428302 which define what is meant by low-friction layer, including its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass body and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 100 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.



Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of US Patent No. 10273049. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending heat-tolerant coatings reads on a lubricous coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the DIN 12116/ISO 695/ISO 719 resistances, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0142], [0208]-[0223], [0239], and [0240] of 13/930647 which define what is meant by the low-friction layer, including its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass body and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 100 micron as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 41-60 US Patent No. 10307333. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending lubricious coatings, i.e. tenacious organic, read on the presently claimed lubricous coatings having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, and a tenacious polymer layer; however, the copending independent claims do not specifically teach the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0170]-[0186], and [0201] of 14/075620 which define what is meant by the lubricous layer, including its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass body and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 100 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 23, 23, 29 and 30 of US Patent No. 10023495. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending lubricious coatings reads on a coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, Type IB ASTM E438-92 glass, the thermal stability, and materials that read on a tenacious polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0156]-[0162], [0166]-[0182], [0197], and [0198] of 14/075630 which define what is meant by the lubricous layer, including its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass body and its' properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 100 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40, 44-46, 54-65 of US Patent No. 10117806. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending lubricious coatings reads on a coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, and a tenacious polymer layer; however, the copending independent claims do not specifically teach the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0168]-[0184], [0199], and [0200] of 14/075593 which define what is meant by the lubricous layer, including its relative coefficient of friction and coefficient of friction change after depyrogenation or heating and what is meant by the glass container, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 100 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 US Patent No. 9763852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a lubricous coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the other glass properties, the relative coefficient of friction, coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of 13/780740 which define what is meant by the low-friction layer, including its relative coefficient of friction and coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass that has the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.  


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 and 43 of US Patent No. 9775775. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass pharmaceutical containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a lubricous coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction of the low-friction layer, the relative coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the glass properties, the coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of 14/812902 which define what is meant by the low-friction layer, including its coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass which will have the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of US Patent No. 9668936. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to glass containers comprising a body of glass having a coating, wherein the copending low-friction coatings reads on a low-friction coating having the same coefficient of friction.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction of the low-friction layer, the relative coefficient of friction, the layer thickness, the thermal stability, and a polymer layer; however, the copending independent claims do not specifically teach the glass properties, the coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, or the light transmission after depyrogenation.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0110]-[0112], [0136]-[0151], [0167], and [0168] of 14/812898 which define what is meant by the low-friction layer, including its coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass which will have the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the lubricous coating, the glass body, and the glass container have the same properties as currently claimed.

Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-44 of US Patent No. 10737973. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the lubricous coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach a polymer layer as the coating; however, the copending independent claims do not specifically teach the coefficient of friction of the low-friction layer, the relative coefficient of friction, the layer thickness, the thermal stability, the glass properties, the coefficient of friction change after depyrogenation or heating, the relative horizontal compression strength, the horizontal compression strength change after depyrogenation, the light transmission after depyrogenation, or the thickness claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0114]-[0116], [0140]-[0159], [0171], and [0172] of 15/153295 which define what is meant by the low-friction layer, including its coefficient of friction, relative coefficient of friction, and coefficient of friction change after depyrogenation or heating, what is meant by the coated glass article, including its relative horizontal compression strength, the horizontal compression strength change after depyrogenation, and the light transmission after depyrogenation, and what is meant by the glass container and its' properties, including making it have USP 660 resistance and making it from Fiolax glass which will have the claimed properties; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  Additionally, it would have been obvious to have made the thickness of the coating any amount, including less than 100 microns as claimed in order to have the coefficient of friction without adding so much as to have excess coating that wastes money.


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of US Patent No. 9744099. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, the relative coefficient of friction, the coefficient of friction change after depyrogenation or heating, the light transmission after depyrogenation, and a polymer layer; however, the copending independent claims do not specifically teach the relative horizontal compression strength or the horizontal compression strength change after depyrogenation claimed.
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
	Consistent with the above underlined portion of the MPEP citation, attention is drawn to [0149]-[0151] of 15/331113 which define what is meant by the coated glass article, including its relative horizontal compression strength and the horizontal compression strength change after depyrogenation; therefore, it would have been obvious to one of ordinary skill in the art to have made the coating, the glass body, and the glass container have the same properties as currently claimed.  


Claims 1-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11 and 13-17 of US Patent No. 10507164. 
Please note that the current application cannot be a DIV of 10507164 as the current claims may also have a transient organic coating, which overlaps with the elected species of the parent application.  Additionally, given the fact that the claims were indicated allowable without amending the independent claim to include the elected species means that all unelected species were searched prior to allowance of the parent application.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to coated glass containers comprising a body of glass having a coating, wherein the copending coating reads on the coating.  The present claims are broad enough to have all of the other limitations of the copending claims.  The copending claims teach the coefficient of friction, the layer thickness, the DIN 12116/ISO 695/ISO 719/USP 660 resistances, Type IB ASTM E438-92 glass, the thermal stability, the relative coefficient of friction, the coefficient of friction change after depyrogenation or heating, the light transmission after depyrogenation, and a polymer layer.  The patented independent claim 1 is a species of pending claim 1, the patented claim 9 is a species of pending claim 17 and patented claim 13 is a species of pending claim 20.
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759